                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS


ALEXANDER JOHN STRUTZ,

                      Plaintiff,

vs.                                        Case No. 19-3098-SAC

WELLPATH HEALTHCARE and
JOHNSON COUNTY SHERIFF’S
DEPARTMENT,

                      Defendants.

                               O R D E R

      Plaintiff has filed a pro se complaint pursuant to 42 U.S.C.

§ 1983.    He is a prisoner at the Johnson County Adult Detention

Center    (JCADC).    This   case   is   before   the   Court   to   screen

plaintiff’s complaint pursuant to 28 U.S.C. § 1915A.

I. Pro se standards

      “A pro se litigant's pleadings are to be construed liberally

and held to a less stringent standard than formal pleadings drafted

by lawyers.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

A pro se litigant, however, is not relieved from following the

same rules of procedure as any other litigant. See Green v.

Dorrell, 969 F.2d 915, 917 (10th Cir. 1992).            A district court

should not “assume the role of advocate for the pro se litigant.”

Hall, supra. Nor is the Court to “supply additional factual

allegations to round out a plaintiff's complaint.” Whitney v. State

of New Mexico, 113 F.3d 1170, 1173–74 (10th Cir. 1997).

                                    1
II. Screening standards

       Title 28 United State Code Section 1915A requires the Court

to    review   cases     filed    by   prisoners       seeking     redress   from   a

governmental entity or employee to determine whether the complaint

is frivolous, malicious or fails to state a claim upon which relief

may be granted. When deciding whether plaintiff’s complaint “fails

to state a claim upon which relief may be granted,” the Court must

determine      whether    the    complaint        contains     “sufficient   factual

matter, accepted as true, to ‘state a claim for relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009)(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)).

       The plausibility standard is not akin to a probability
       requirement, but it asks for more than a sheer
       possibility that a defendant has acted unlawfully.
       Where a complaint pleads facts that are merely
       consistent with a defendant’s liability, it stops short
       of the line between possibility and plausibility of
       entitlement to relief.

Id.      The    Court    accepts       the       plaintiff’s    well-pled    factual

allegations as true and views them in the light most favorable to

the plaintiff.      United States v. Smith, 561 F.3d 1090, 1098 (10th

Cir. 2009).

       To state a claim under § 1983, a plaintiff must allege 1) the

deprivation of a federal protected right by 2) a person or entity

acting under color of state law. Schaffer v. Salt Lake City Corp.,

814 F.3d 1151, 1155 (10th Cir. 2016).                 The court will assume for

                                             2
purposes of this order that defendant Wellcare is an entity acting

under color of state law.

       The   Court   will   not   accept   broad   allegations   which   lack

sufficient detail to give fair notice of what plaintiff’s claims

are.    Section 1983 plaintiffs must “make clear exactly who is

alleged to have done what to whom, to provide each individual with

fair notice as to the basis of the claims against him or her, as

distinguished from collective allegations against the state.”

Robbins v. Oklahoma ex rel. Dep’t of Human Servs., 519 F.3d 1242,

1250 (10th Cir. 2008).

III. The complaint

       The complaint contains eleven counts.           Some of the counts

involve a collision of a security gate at JCADC with a vehicle

transporting plaintiff on March 14, 2019.            Plaintiff states that

he was traveling to court in a vehicle owned and operated by the

Johnson County Sheriff’s Department when the collision occurred.

Plaintiff claims the collision caused head, neck and back injuries

and that, since it occurred, his treatment by Wellpath HealthCare

at JCADC has been inadequate.

       In Count One, plaintiff alleges neglect in maintaining the

security gate.       He asserts that the gate malfunctioned and caused

the collision.




                                       3
     In Count Two, plaintiff asserts that although he walks with

a limp and has trouble using stairs, he has been housed in a cell

on the second level.

     In Count Three, plaintiff claims that he is suffering from

constant migraine headaches and sees light flashes at the boundary

of his peripheral vision.     He asserts that he has severe pain down

his leg from a back injury and a numb feeling under his right

shoulder.

     In Count Four, plaintiff claims that his legal mail is opened

without plaintiff being present.

     In Count Five, he alleges that he has been diagnosed with a

cluster of benign tumors along his lower spine.       He asserts that

he did not have them before the collision.       He complains that he

has not received up-to-date medical information on this condition.

     In     Count   Six,   plaintiff   asserts   generally   that     the

“reasonable accommodation standard” has not been met.          He also

describes how he has been prevented from following a nurse’s advice

regarding how to alleviate back pain.

     In Count Seven, plaintiff claims “medical negligence.”         Here,

he asserts that a doctor disagrees with plaintiff that the pain he

is experiencing did not begin until the collision.      He also claims

that it sometimes takes up to four days to see a medical provider

after submitting a sick call request.



                                   4
     In Count Eight, plaintiff alleges that was denied the use of

the law library without good reason and that this has prevented

him from filing claims in court.       He also asserts that he is

charged postage for outgoing legal mail.

     In Count Nine, plaintiff claims the denial of immediate

medical treatment after the collision in violation of the Eighth

Amendment.     Plaintiff alleges that he had a ringing in his head

and saw flashes of light.     He further asserts that he has been

denied his requests for an appointment with a specialist, for an

MRI or a CT-scan, for an extra mattress, and for an extra blanket

or towel to use as a medical device.

     In Count Ten, plaintiff alleges “mental health violations.”

He claims he has suffered mood swings, depression, anxiety and

panic attacks since the collision.

     Finally, in Count Eleven, plaintiff alleges “psychological

violations.”    He claims that he gets extremely anxious and upset

whenever he thinks about the collision.

IV. The Johnson County Sheriff’s Office is not a suable entity.

     This court has often held that governmental sub-units such as

sheriff’s departments and municipal police departments are not

suable entities.     To support this holding the court has cited

K.S.A. 19-105 which provides that all suits by or against a county

shall be brought by or against the board of county commissioners.

The court has also cited Tenth Circuit authority.   E.g., Brown v.

                                  5
Sedgwick County Sheriff’s Office, 513 Fed.Appx. 706, 707-08 (10th

Cir. 3/12/2013)(affirming dismissal of a § 1983 claim against a

Kansas county sheriff’s office because it is not an entity which

may be sued).    Other cases rendering this holding include Buchanan

v. Johnson County Sheriff’s Department, 2019 WL 3453738 *4 (D.Kan.

7/31/2019) and Wright v. Wyandotte County Sheriff’s Dept., 963

F.Supp. 1029, 1034 (D.Kan. 1997).

      If plaintiff were to name a governmental entity which could

be sued, such as the Board of County Commissioners, his claim would

still fail as currently alleged.            A governmental entity is not

liable under § 1983 merely because it employed someone whose

actions violated § 1983.         Bryson v. City of Oklahoma City, 627

F.3d 784, 788 (10th Cir. 2010)(quoting Hinton v. City of Elwood,

997 F.2d 774, 782 (10th Cir. 1993)).           The doctrine of respondeat

superior or vicarious liability does not apply.              Plaintiff would

have to allege facts demonstrating that a county policy caused the

alleged constitutional violation.1          See Connick v. Thompson, 563

U.S. 51, 60-61 (2011).



1 A policy or custom could be substantiated with facts showing: “(1) a formal
regulation or policy statement; (2) an informal custom amounting to a widespread
practice that, although not authorized by written law or express municipal
policy, is so permanent and well settled as to constitute a custom or usage
with the force of law; (3) the decisions of employees with final policymaking
authority; (4) the ratification by such final policymakers of the decisions—
and the basis for them—of subordinates to whom authority was delegated subject
to these policymakers' review and approval; or (5) the failure to adequately
train or supervise employees, so long as that failure results from deliberate
indifference to the injuries that may be caused.”      Bryson, 627 F.3d at 788
(interior quotation marks omitted).

                                       6
V. The complaint does not allege plausible grounds for suing
Wellpath HealthCare under § 1983.

       As with a governmental entity, a private corporation treated

as acting under color of state law under § 1983, may not be held

liable based upon respondeat superior – that is, solely because it

employs someone who violated the Constitution.               See Rascon v.

Douglas, 718 Fed.Appx. 587, 589–90 (10th Cir. 2017); Spurlock v.

Townes, 661 Fed.Appx. 536, 545 (10th Cir. 2016); Green v Denning,

465 Fed.Appx. 804, 806 (10th Cir. 3/9/2012); Livingston v. Correct

Care Solutions, 2008 WL 1808340 *1-2 (D.Kan. 4/17/2008). Plaintiff

must   allege   facts   showing   a   policy   or   a   custom   of   Wellpath

HealthCare that caused his injury.         See Wabuyabo v. Correct Care

Solutions, 723 Fed.Appx. 642, 643 (10th Cir.) cert. denied, 139

S.Ct. 427 (2018).

       Plaintiff has failed to allege facts plausibly showing that

the inadequate care described in his complaint was the product of

a policy or custom of defendant Wellpath HealthCare.              Therefore,

the claims against Wellpath are subject to dismissal.

VI. Negligence does not support a § 1983 claim.

       It is well established that negligence is not a basis for

liability under § 1983; liability must be predicated upon a

deliberate deprivation of constitutional rights.            Darr v. Town of

Telluride, Colo., 495 F.3d 1243, 1257 (10th Cir. 2007); Smith v.

Miller, 2019 WL 2103122 *2 (D.Kan. 5/14/2019).            Plaintiff alleges


                                      7
negligence in the maintenance of a security gate and negligence in

providing medical care.   See Counts One and Seven.     Other counts

also do not allege facts describing a deliberate deprivation of

constitutional rights.     See Counts Four, Five, Nine, Ten and

Eleven.

VII. The complaint does not plausibly allege a denial of access to
the courts through limits upon the use of a law library.

     Plaintiff asserts, in Count Eight, that he has been prevented

without good cause from using the law library.        Plaintiff may

assert that this restriction violated his constitutional rights

only to the degree he can show that his lack of access prevented

him from presenting an otherwise meritorious legal claim.      Lewis

v. Casey, 518 U.S. 343, 351 (1996); Gee v. Pacheco, 627 F.3d 1178,

1191 (10th Cir. 2010).    Plaintiff does not describe a judicial

proceeding or claim which has been substantially hindered or

compromised because of the limits on his access to the JCADC’s law

library.   Therefore, Count Eight fails to state a plausible claim.

VIII. Plaintiff’s conclusory allegations regarding legal mail do
not state a plausible claim.

     In Count Four plaintiff alleges:      “This facility has opened

my legal mail without me being present.”    In Count Eight plaintiff

alleges:   “I am charged for postage for out-going legal mail.”

Plaintiff does not identify who committed these actions, when and

how often they happened, what the nature of the “legal mail” was,

whether the actions were intentional or inadvertent, and whether

                                 8
the    actions   significantly   hindered   his    ability   to    present   a

substantial or meritorious legal claim.            Plaintiff has presented

only    conclusory   allegations   which    fail    to   provide   plausible

grounds for a § 1983 claim.

IX. Plaintiff has not stated an Eighth Amendment claim.

       The Tenth Circuit reviewed the requirements for an Eighth

Amendment violation in Jensen v. Garden, 752 Fed.Appx. 620, 624

(10th Cir. 2018):

       A prison official’s deliberate indifference to an
       inmate’s serious medical needs violates the Eighth
       Amendment. See Estelle v. Gamble, 429 U.S. 97, 104, 97
       S.Ct.   285,   50   L.Ed.2d   251   (1976).   Deliberate
       indifference includes both an objective and a subjective
       component. The objective component is satisfied if the
       deprivation is “sufficiently serious.” Farmer v.
       Brennan, 511 U.S. 825, 834, 114 S.Ct. 1970, 128 L.Ed.2d
       811 (1994) (quoting Wilson v. Seiter, 501 U.S. 294, 298,
       111 S.Ct. 2321, 115 L.Ed.2d 271 (1991)). “[A] medical
       need is sufficiently serious ‘if it is one that has been
       diagnosed by a physician as mandating treatment or one
       that is so obvious that even a lay person would easily
       recognize the necessity for a doctor’s attention.’” Hunt
       v. Uphoff, 199 F.3d 1220, 1224 (10th Cir. 1999) (quoting
       Ramos v. Lamm, 639 F.2d 559, 575 (10th Cir. 1980)). The
       subjective component is satisfied if a prison official
       “knows of and disregards an excessive risk to inmate
       health or safety.” Farmer, 511 U.S. at 837, 114 S.Ct.
       1970. The subjective component is not satisfied where
       the plaintiff simply complains of an “inadvertent
       failure    to   provide    adequate   care,    negligent
       misdiagnosis, or ... difference of opinion with medical
       personnel regarding diagnosis or treatment.” Clemmons v.
       Bohannon, 956 F.2d 1523, 1529 (10th Cir. 1992); see also
       Self v. Crum, 439 F.3d 1227, 1232 (10th Cir. 2006)
       (noting that, “absent an extraordinary degree of
       neglect,” the subjective component is not satisfied
       where a doctor exercises his or her “considered medical
       judgment”).


                                    9
When there is delay in medical care delivery, an inmate must show

that he suffered “substantial harm,” such as a lifelong handicap,

permanent loss or considerable pain, to allege an Eighth Amendment

issue. Mata v. Saiz, 427 F.3d 745, 751 (10th Cir. 2005).

     Plaintiff’s complaint indicates that he has been treated by

a doctor and other medical personnel. Plaintiff asserts that there

was a delay after the collision before he was allowed medical

treatment, but he does not allege that this delay caused handicap,

permanent loss or considerable pain.      Plaintiff further asserts

that he has requested an orthopedic consultation, an MRI and a CT-

scan, but he does not allege that the rejection of these requests

has caused plaintiff an injury or that the requests were rejected

in reckless disregard to an excessive risk to plaintiff’s health

as opposed to the exercise of opinion regarding proper diagnosis

and treatment.   Finally, plaintiff alleges that he has been denied

an extra mattress, an extra blanket, and an extra towel for use to

relieve pain.    He also claims that he was prevented from following

a nurse’s advice to relieve his back pain by soaking a towel in

water, heating it in a microwave, and applying the warm towel to

his back.   Plaintiff, however, does not state that he was denied

any medication or other measures relieve pain.    Therefore, he has

not alleged that there has been deliberate indifference to the

conditions which cause him substantial pain.



                                  10
X. Plaintiff does not state a claim under the Americans with
Disabilities Act.

     Plaintiff      does    not   expressly          allege    a   violation     of    the

Americans    with    Disabilities        Act    (ADA).         But,    in   Count     Six,

plaintiff references “reasonable accommodation” which is a phrase

commonly associated with the ADA.                In Count Two, plaintiff also

alleges that he is housed on the second level in spite of his

limited mobility and pain when he navigates the stairs.

     Title II of the ADA provides that “no qualified individual

with a disability shall, by reason of such disability, be excluded

from participation in or be denied the benefits of services,

programs or activities of a public entity, or be subjected to

discrimination       by    any    such    entity.”            42   U.S.C.    §   12132.

Plaintiff’s allegations do not allege that he has been denied

benefits, services, programs or activities of the JCADC because of

a disability.       See Hockaday v. Colorado Dept. of Corrections, 766

Fed.Appx. 572, 575 (10th Cir. 2019)(ADA prohibits discrimination

on   the    basis    of    disability,         not    inadequate       treatment       for

disability).        Therefore, he has failed to state a claim for

violation of Title II of the ADA.

XI. Motion for leave to proceed in forma pauperis

     The    court    has   reviewed      plaintiff’s          motion   and   financial

information and has determined that plaintiff should be granted

leave to proceed in forma pauperis.


                                          11
XII. Conclusion

     Plaintiff’s motion for leave to proceed in forma pauperis

(Doc. No. 2) is granted.    The court shall grant plaintiff time

until October 4, 2019 to show cause why the court should not

dismiss this action or to file an amended complaint which corrects

the deficiencies outlined in this order.     An amended complaint

should be written on the forms supplied by the court and should

contain all the claims upon which plaintiff seeks to proceed.   The

amended complaint should not refer to the original complaint.

     IT IS SO ORDERED.

     Dated this 6th day of September, 2019, at Topeka, Kansas.



                         s/Sam A. Crow___________________________
                         Sam A. Crow, U.S. District Senior Judge




                               12
